ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 and 11-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art does not disclose or render obvious the gate valve, wherein the packing nut is axially movably retained in the stem bore, in combination with the remainder limitations of the claim.
Regarding claim 7, the closest prior art does not disclose or render obvious the gate valve, wherein the bonnet seal assembly further comprises first and second bi-directional seals which are mounted on the packing nut, the first bi-directional seal being sealingly engaged between the valve stem and the packing nut and the second bi-directional seal being sealingly engaged between the packing nut and the stem bore, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Regarding claim 8, the closest prior art does not disclose or render obvious the gate valve, further comprising: a pressure bleed port which extends laterally through the bonnet to a portion of the stem bore located between the first and second annular sealing surfaces; and a pressure relief valve which is mounted in the pressure bleed port, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Regarding claim 9, the closest prior art does not disclose or render obvious the gate valve, wherein the bonnet seal assembly further comprises a unidirectional seal which is positioned between the stem bore and a portion of the packing nut located between the first and second annular sealing surfaces, the unidirectional seal being configured to seal against pressure in a portion of the stem bore located axially outwardly of the unidirectional seal, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Regarding claim 13, the closest prior art does not disclose or render obvious the gate valve, wherein the third annular sealing surface is formed on an actuator drive stem which is connected to the first end of the valve stem or on an adapter coupling which connects the actuator drive stem to the first end of the valve stem, in combination with the remainder limitations of the claim, respective base claim(s) and any intervening claim(s).
Claims 2-6, 11, 12 and 14-23 are allowed because they require all the limitations of an allowed base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753